Case 3:19-cv-00243-JAG Document15 Filed 05/22/19 Page 1 of 1 PagelD# 206

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JARED N. JOHNSON,
Plaintiff,

Vv. Civil Action No. 3:19-cv-243-JAG

EQUITYEXPERTS.ORG, LLC, et al.,
Defendants.

ORDER

This matter comes before the Court on the plaintiff's motion to redact certain exhibits
attached to his original complaint.'! (Dk. No. 13.) The motion asks the Court to substitute the
“attached redacted documents” for Exhibits Cl and C2 to the complaint, to remove personal
identifying information. (/d.) The plaintiff, however, did not attach proposed redacted exhibits.
Accordingly, within ten (10) days of this Order, the Court DIRECTS the plaintiff to submit the
exhibits for the Court’s consideration.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record and to the pro se plaintiff.

 

 

 

 

isl b —[
John A. Gibney, iy hy
Date: 22 May 2019 United States District Judge
Richmond, VA

 

 

' The plaintiff filed an amended complaint on May 6, 2019. (Dk. No. 8.)
